          Case 2:16-cr-00094-CB Document 153 Filed 02/23/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )       Criminal No. 16-94
                       v.                     )
                                              )       Judge Cathy Bissoon
SHAWN ROBINSON,                               )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motions (Docs. 133 & 143) for compassionate release, based on Covid-19

related health concerns, will be denied. Defendant’s BMI, of 33.6, is insufficient to present an

extraordinary and compelling reason warranting release. See U.S. v. Gonzalez, 2021 WL

662496, *2 (E.D. Pa. Feb. 19, 2021) (collecting cases in this Circuit holding same). His other

identified impairment, a “history of smoking,” appears to reference to his past, daily use of

marijuana; and the scientific literature referenced by defense counsel relates to tobacco smoking.

       Even assuming Defendant’s obesity and smoking, alone or combined, present significant

risk, the Court is required to balance them against the considerations resulting in his original

sentence, pursuant to 18 U.S.C. § 3553. Defendant has only served approximately 36 months of

his 84-month sentence, for conspiring to possess with the intent to distribute, and distribute,

100 grams or more of heroin; and possessing with the intent to distribute 100 grams or more of

heroin. See Judgment (Doc. 91). In imposing sentence, the Court noted his extensive criminal

history, the serious nature of his offenses, and the needs for just punishment, deterrence and

rehabilitation. Those considerations remain salient, and they are not outweighed by the risks

associated with Defendant remaining incarcerated.
          Case 2:16-cr-00094-CB Document 153 Filed 02/23/21 Page 2 of 2




       The government, moreover, has supplied evidence showing that Defendant recently was

offered the Covid vaccine, and he refused it. Whether that decision was animated by his present

request for release, vaccine-hesitancy, or both, the Court can only speculate. His refusal is

notable, however, given the widescale desperation − of many in the general public − to acquire

the same opportunity he has declined. While, to be clear, the Court would deny his Motion in

any event, it seems fair to conclude that his decision significantly undermines the foundational

premises of his Motion. See U.S. v. Gonzalez Zambrano, 2021 WL 248592, *5 (N.D. Iowa

Jan. 25, 2021) (although defendant requested that the court take immediate action to release her

due to the threat of COVID-19, she was not willing to accept inoculation, and “[i]t would be

paradoxical to endorse a system whereby a defendant could [proffer] extraordinary and

compelling circumstances for compassionate release” by refusing “health care [offered]

to them”).

       Having weighed the specific facts and circumstances regarding Defendant, vis-à-vis

Covid-19 − along with all of the considerations in Section 3553 – the Court concludes that

release is unwarranted. For these reasons, along with the others identified in the government’s

opposition (Doc. 152), Defendant’s Motions (Docs. 133 & 143) for compassionate release are

DENIED.

       IT IS SO ORDERED.



February 23, 2021                                    s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record



                                                 2
